Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 1 of 18 Page|D: 1

Lisa Barré-Quick

NJ Attorney ID 029861991
APRUZZESE, McDERMOTT,
MASTRO & MURPHY P.C.

25 Independence Boulevard

P.O. Box 112

Liberty Corner, NeW Jersey 07938
(908) 580-1776

lbarreq uick-.”éijammm.com
Attorneys for Defendant,

Newark Beth Israel Medical Center

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

JOY ACHEBE
Plaimiff,
V.

NEWARK BETH ISRAEL MEDICAL
CENTER, PATRICIA G. MASON, BSN,
RN, ABC CORPORATIONS “]-5”
(flctitious defendants whose identities are
unknown to Plaintiff at this time), and JOHN
DOES “1-5” (Hctitious defendants Whose
identities are unknown to Plaintiff at this
time).

Defendants.

 

 

TO: CHIEF JUDGE AND JUDGES OF

Civil Action No.
SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: ESSEX COUNTY
Docket No.: ESX-L-8459-18

CIVIL ACTION

NOTICE OF REMOVAL
(Electronically Filed)

THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

ON NOTICE TO:

Silvia G. Gerges, Esq.
LAWRENCE & GERGES, LLC

140 Mountain Spring Avenue, Suite 204

Springfield, New Jersey 07081
Attorneys for Plaintiff

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 2 of 18 Page|D: 2

Clerk, Law Division

Superior Court of New Jersey

Essex County Courts Building

50 West Market Street

Newark, New Jersey 07102
HONORABLE JUDGES:

Defendant, Newark Beth Israel Medical Center (“Defendant”), hereby notices the
removal of this action pursuant to 28 U.S.C. § 1441 to the United States District Court for the
District of New Jersey, and, without admitting any of the allegations in the Complaint, as
grounds therefore shows as follows:

TIMELINESS OF REMOVAL

1. Upon information and belief, on or about December 3, 2018, Plaintiff commenced
a civil action against Defendant in the Superior Court of New Jersey, Essex County, Law
Division, entitled JoL-' Achebe v. Newark Beth Israel Medical Center et al.. Docket No. ESX-L-
8459-18.

2. Defendant was formally served with the Summons and Complaint on December
5, 2018, which was Defendant’s first notice of the civil action. A copy of the Summons,
Complaint, and Case lnformation Statement is attached as Exhibit A.

3. Accordingly, pursuant to and in accordance with 28 U.S.C. § 1446(b), this Notice
of Removal has been timely filed within 30 days after service on and receipt by the Defendant of
the Summons and Complaint in this action and its first notice of the civil action.

BASIS FOR REMOVAL

4. This cause is a civil action within the meaning of the Acts of Congress relating to

removal of causes.

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 3 of 18 Page|D: 3

5. In Count II of the Complaint, Plaintiff alleges that Defendant violated federal law,
namely the F amin and Medical Leave Act, 29 U.S.C. § 2501, et seq.

6. In Count III of the Complaint, Plaintiff alleges that Defendant violated federal
law, namely the F air Labor Standards Act, 29 U.S.C. § 201, et seq.

7. The Complaint also includes state law claims for alleged violations of the New
Jersey Family Leave Act, N.J.S.A. 34:11B-1, et seq. and the New Jersey Wage and Hour Law,
N.J.S.A. 23:11-56a, et seq.

8. The above-described action is a civil action over which this Court has original
jurisdiction pursuant to 28 U.S.C. § 1331 (federal question), in that Plaintiff asserts a civil action
based on a claim or right “arising under the Constitution, laws, or treaties of the United States.”

9. Because the United States District Court has original jurisdiction over Plaintist
claims, this case is subject to timely removal under 28 U.S.C. §§ 1441 and 1446.

10. The pendent state law claims arise from a common nucleus of operative facts
which may be removed to the United States District Court pursuant to 28 U.S.C. § 1441(0).

11. Defendant has not previously sought similar relief.

CONSENT TO REMOVAL

12. All named defendants consent to this removal.

NOTICE / SERVICE

13. Pursuant to 28 U.S.C. § 1446, copies of this Notice of Removal have this day
been served via F ederal Express upon Plaintiff’s counsel and via electronic filing upon the Clerk
of the Superior Court of New Jersey, Essex County, Law Division.

WHEREFORE, Defendant respectidlly requests that this Honorable Court take

jurisdiction of this action and issue all necessary orders and process to remove said action from

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 4 of 18 Page|D: 4

the Superior Court of New Jersey, Essex County to the United States District Court for the

District of New Jersey.

Dated: December 19, 2018 By:

Respectfully submitted,

APRUZZESE, MCDERMOTT
MASTRO & MURPHY, P.C.
Attorneys for Defendant,

Newark Beth Israel Medical Center

/s/Lisa Barré-Ouick
Lisa Barré-Quick

LOCAL CIVIL RULE 11.2 CERTIFICATION

I, Lisa Barré-Quick, Esq., counsel for Defendant Newark Beth Israel Medical Center

certify that the matter in controversy is not the subject of any other action pending in any court,

or of any pending arbitration or administrative proceeding, other than the aforementioned New

Jersey Superior Court action.

Dated: December 19, 2018

S/ Lisa Barré-Ouick, Esq.
Apruzzese, McDermott
Mastro & Murphy, P.C.
25 lndependence Boulevard
P.O. Box 112
Liberty Corner, New Jersey 07938
(908) 580-1776
Fax: (908) 647-1492

lbarreguickr?`t"l.ammm.com

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 5 of 18 Page|D: 5

CERTIFICATION OF SERVICE
l hereby certify that I served copies of this Notice of Removal on this 19th day of

December, 2018 as follows:

Clerk

Law Division - Essex County
Superior Court of New Jersey
Essex County Courts Building
50 West Market Street
Newark, New Jersey 07102
(via electronic filing)

Silvia G. Gerges, Esq.

LAWRENCE & GERGES, LLC

140 Mountain Spring Avenue, Suite 204
Springfield, New Jersey 07081
Attorneys for Plaintiff

(via federal express)

/S/ Lisa Barré-C)uick1 Esq.
Apruzzese, McDermott

Mastro & Murphy, P.C.
25 Independence Boulevard
P.O. Box 112
Liberty Corner, New Jersey 07938
(908) 580-1776
Fax: (908) 647-1492
ibarrequick@ammm.com

Dated: December 19, 2018
S:\SS\Hospitals - Active\Newark Beth Israel Medical Center\Achebe, Joy\Pleadings\Notice of Removal.doc

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 6 of 18 Page|D: 6

EXHIBIT A

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 7 of 18 Page|D: 7

Rcl.:¢»;c D€€ 4 2018 iz!{lliilm

silvia G. Gerges, Esq. (01622012)
LAWRENCE & GERGES, LLC
140 Mountain Avenue, Suite 204
Springiield, NJ 07081
Phone! 908‘845‘3535
Email= info@thelglirm.com
Att:ornevs f£r_Plain£'§
JOY ACHEBE SUPERIOR COURT OF NEW JERSEY

Plaintiff-1 LAW DIVISION¢ ESSEX COUNTY

v' nocicr:'r No.=Esx-L-s459-1a

NEWARK BETH ISRAEL MEDICAL

cENTER, PATRrorA G. MAsoN, °ml' ACTI°N
BSN, RN, ABC CORPORATIONS “1'
5" (liei:itioua defendants whose SUMMONS
identities are unknown to Flaintift' at
this time), and JOI'IN DOES “1'5”
(Ectitioua defendnats whose identities
are unknown to Plaintiff at this time).

Defendants.

 

FROM THE STATE OF NEW JERSEY TO: NEWARK BETH ISRAEL IVEEDICAL CENTER

The Plaintid", named above, has Eled a lawsuit against you in the Superior Court of New Jersey. The complaint attached to
this summons states the basis for this lawsuit 11' you dispute this completing you or your attorney must file a written answer or motion
and proof of service with the deputy clerk of the Superior Court in the County listed above with 35 days from the date you received
this snmmons, not counting the date you received it. ('l'be address of each deputy clerk of the Superior Court is provided.)lf the
complaint is one in t'¢:n’¢:c:losl.n'el then you must tile your written answer or motion and proof of service with the Clerk of the Superior
Court, Hughes Iustice Complex, P.O. Box 971, Trenron, NJ 08625-0971. A filing £ee payable to the Treasurer, State of New Jersey
and a completed Case information Statement (available from the deputy clerk of the Superior Court) must accompany your answu' or
motion when it is filed. You nmst also send a copy of your answer or motion to the plaintiffs attorney whose name and address
appear above, or to the plaintili', if not attorney is named above A telephone cell will not protect your rights; you must tile end serve
a \tr:m'tten answer or motion (with fee of $135.00 and completed Cltse Information Stat¢mmt) if you want the ¢Ourt w hear your
de ense.

lf you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for the
relief plainti&`demands, plus interest and costs ofsuit. It' judgment is entered against you, the Shen'ffmay seize your money, wages or
property to pay all or part ot' the judgment

If you cannot afford an anomay, you may call the Legnl Services office in the county where you live or the Legol Scrvices of

New Jersey Statewide Hocline at l-SSS-LSNJ-I.AW (1-888-576-5529). A list of these offices is provided lf you do not have an
attorney are not eligible for legal assistanee, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.

/sl Elisabeth Strom

Acting Clerlc of the Superior Court
DATED: December 4, 2018
Nama of Defendant to be served: NEWARK BETH ISRAEL MEDICAL CENTER

Addresa ofDefendrmt to be served: 201 LYONS AVENUE, NEWARK., NJ 07112

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 8 of 18 Page|D: 8

Rece .ec Dec 4 2018 lZfDBDm
ES)(-L-OOB‘¢§Q-TB 12503/2018 2100200 AM Pg 'i Of 10 Tl`arl$ IDZ LCV20182054860

silvia G. Gerges, Esq. (Bar #01622012)
LA'WRENCE & GERGES, LLC

140 Mountain Avenue, Suite 204
Spring£elcl, New Jersey 07081

Ph= (908) 845-3535; Fax= (908) 845-3536
Emailf info@thelgfirm.com

 

 

Attorneys for Plaintiff(s)
SUPERIOR COURT OF NEW JERSEY
JOYACHEBE LAW DIVISION: ESSEX COUNTY
Plainti.i`f,
v. Docket No.:
NEWARK BETH ISRAEL MEDICAL Civil Action
CENTER, PATRICIA G. L[ASON, '
BSN, RN, ABC CORPORATIONS “1'5” COI\IPLAINT
(Entitiouo defendants whose identities AND J`URY DEMAND
are unknown to Plaintiff at this time),
and JOHN DOES “1'5" (Ec¢itious
defendants whose identities are
unknown to Plaintiff at this time).
Defendanta.

 

Plaintifr, JoY ACHEBE, residing at 29 Ltewenyn Avenue, city of West
Orange, County of Essex, State of New Jerssy, by way of Complaint against the
Defendants, NEWARK BETH ISRAEL MEDICAL CENTER, (hereina.fter,
“NEWARK BETH ISRAEL”), PATRICIA G. M.AlSONl BSN,RN, ABC
CORPORATIONS "1'5" (Bctitious defendants whose identities are unknown to
Plaintiff at this time), and JOHN DOES “1'5" (Ectitious defendants whose identities
are unknown to Plainti.&' at this time) alleges¢

This actions has been initiated by the Plaintiff for violations of the New
Jersey Family Leave Act, N,J.S.A. 342113-1 et. seq., the Farm'ly and Medicnl Leave
A¢t or 1993 (FM.A), 29 U.s.cA. § 2601 et seq., the New Jersey Wage and Hour
Law, N.J.S.A. §34111-562.4, the New Jersey Wage Payment Law, N.J.S.A. §34=11*4.1
et seq. and the Fair Labora Standards Act, 29 U.S.C. §§ 201 et seq. As a direct

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 9 of 18 Page|D: 9

»<e_e lien 4 2018 12 OSnm
ESX-L-UOS‘}E§*"¥B 12!03/20?3 2100100 AN| Pg 2 Dl 10 Tran$ lDl LCV20182084860

consequence of the Defendants' unlawfli actione, the Plaintiff suffered harm and
seeks equitable relief and damages from the defendants as set forth herein.

FAQ§!:§

1. At all times relevant to this complaint, Defendant NEWARK BETH ISRAEL
was a business with en address of 201 Lyons Avenue, City of Newark, County
of Essex, State of New Jersey, and was Plaintist “employer” with the
meaning of the New Jersey Family Leave Act, N.J.S.A. 341113~1 et. seq., the
Farnily and Medical Leave Act of 1993 (FMLA), 29 U.S.C.A. § 2601 et. seq.,
the New Jersey Wage and Hour Law. N.J.S.A. §34!11'56&4, the New Jersey
Wege Payment Law, N.J.S.A. §34111-4.1 et seq. and the Fsir Labors

Stendsrds Act, 29 U.S.C. §§ 201 et seq.
2. Plaintiff Was employed as a registered for Defendant NEWARK BETH

ISRAEL for approximately nineteen (19) years.

3. Plaintiff was employed full-time and worked in excess of 1250 hours yearly
and was therefore eligible for benefits under the New Jersey Fsmily Leave
Act and the Family and Medical Leave Act of 1993.

4. In November of 2015, Plaintiff requested a protected leave under the New
Jersey Family Leave Act and/or the Family and Med.ical Leave Act of 1993 to
take care of her ailing mother.

6. Plaintiff properly requested the leave from Defendant NEWARK BETH
ISRAEL's Human Relources department end provided the necessary
information

6. In early December 2015, Defendant MASON held a meeting with Emergency
Deps.rtment Nursing Staff wherein she instructed nurses to clock out at the
end of their shift and then continue writing their patient notes off the clock.

7. Plai.nti£EAchebe was the only one to object to this instruction and stated that
she believed the law requires that an employee continue being olocked in if
lie/she is still working.

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 10 of 18 Page|D: 10

Rsceived Uec 4 2018 130an
ESX-L-OOS459»18 12103:'2018 ZZOUZOO AM Fg 3 Of 10 Tran$ lD$ LCV20132034860

8. Plaintiff Achebe further expressed that she believed this would be a liability
issue if the nurses were still on site and expected to assist patients or do
other work but the time-clock states they are no longer working.

9. Plaintiff reasonably believed that defendant MASON’s instruction was a
violation of New Jersey and federal labor laws.

10. Shortly thereafter, on December 11, 2015, Plaintiff was advised by the
Humen Resources department that her request for leave to care for her
mother was denied.

11. Plaintiff learned that Defendant MASON questioned Plaintifi’s application
and denied her request for her protected leave, claiming she only made the
request to take extra vacation tin:\e around the Christmas holidays.

12.P1ainti£l' contested Defendant MASON’s decision and was ultimately given
the protected leave to care for her l`xnother.

13. On or about January 25. 2016, PlaintiH was written up for not clocking out
and working off-the'clock to finish patient notes on various dates between
December 5, 2015 to December 16, 2015.

14.011 or about July 2016, Plaintiff requested a period of protected medical leave
due to a facial burn. Plaintiffs burn was exposed, and she would have been at
a high risk of infection in an emergency department setting.

15.Again, Defendant MASON denied Plaintiff's request and Plaintiff had to
contest the decision and ultimately was given the protected leave.

16.0n or about November ll, 2016, Defendant MASON falsely accused Plaintiff
of failing to document a patient’s medication when Plaintiff was not
responsible for that patient at that tiine.

17.Mr. Zech Lipner from Defendant NEWAR.K BETH ISRAEL’s Hnman
Resources department instructed Plaintiff to tender her resignation on
November 17, 2016 by 1130 P.M. or she would be reported to the Board of
Nu.reing.

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 11 of 18 Page|D: 11

Rscs-ve. Dec 4 2018 l2r09\:m
ESX~L-OGB459~1B 12/03!'2018 2500:00 AM Pg 4 of 10 Tral`ls lD; LCV20152084660

18. Plaintiff drafted a letter of resignation under duress and handed it to Mr.
Lipner on Novexnber 17, 2016. However, Defendant NEWARK BETH
ISRAEL did not accept Plaintif£‘s resignation and instead placed her on an
unpaid suspension pending further "investigation."

19.0n or about December 6, 2016, Defendant NEWARK BETH ISRAEL
summarily terminated Plaintiff in retaliation for her protected activities and
complaints.

20.0n or about December 9, 2016, Defendant MASON further retaliated against
Plaintiff by reporting her to the New Jersey Board of Nursing and requesting
that the Board investigate Plaintiff.

21.'I`he Plainth protected activities were a substantial motivating factor in
Defendants’ retaliatory actions as described above in violation of the New
Jersey Family Leave Act, N.J.S.A. 341113'1 et. seq., the Family and Medical
Leave Act of 1993 (FMLA), 29 U.S.O.A. § 2601 et. seq., the New Jersey Wage
and Hour Law, N.J.S.A. §34¢11‘56:14, the New Jersey Wage Payment Law,
N.J.S.A. 34!11'4.1 et eeq. and the Fair Labors Standards Act, 29 U.S.C. §§
201 et seq.

22.0n or about July 2018, the New Jersey Board of Nursing closed their
investigation of Plaintiff and did not substantiate any of the allegations made
by Defendanta NEWA.RK BETH ISRAEL andl or MASON against her.

 

1. The Plaintiff repeats and re~elleges all the allegations of the previous
paragraphs as if set forth at length herein.

2. On or about November 2015, Plaintiff requested leave for the purpose of caring
for her ailing mother.

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 12 of 18 Page|D: 12

Reee¢ved Dec 4 2018 TZZOBom
ESX~L-OOB459-13 12/03]2018 ZIOOZUU AM Pg 5 Of 10 T|`an$ lDl LCVQO‘\$ZOB¢ISSO

3. Plainitff's mother was her “parent” within the meaning of the New Jersey
Family Leave Act, N.J.S.A. 34211B-1 et. seq.

4. Plaintiff had worked for Defendants over 18 years at the time of her requested
leave, and had worked for more than 1000 hours in the 12 months preceding
her request for leave.

5. In spite of this, Plaintiff’a request for leave was initially denied, and she was
forced to contest it before she could exercise her right to take time off to care
for her mother.

6. On or about December 6, 2016, Defendanta terminated Plaintiff from her
position.

7. Plaintiff alleges end asserts that her leave was protected pursuant to the New
Jersey Family' Leave Act, N.J.S.A. 34¢11]3-1 et. seq. and the Defendants‘
retaliatory termination of her position because she took said leave was
unlawful in violation of N.J.A.C. §14"1.15.

W'HEREFORE, Plaintiff ACHEBE demands judgment against Defendants
NEWARK BETH ISRAEL MEDICAL CENTER, PATRIC]'A G. MASON, BSN,RN,
ABC CORPORATIONS “1~5” (Ectitious defendants whose identities are unknown to
Plaintiff at this time), and JOHN DOES “1°5” (flctitious defendnate whose identities
are unknown to Plaintiff at this time) for=

A. Statntory damages in the amount of lost wages, benefits , and other
oompensation. plus interest thereon at the statuory rate;

. Equitable relief, including but not limited to emotional distress damages

. Back Pay;.

. Front Pay;

Loss of benefits

. Compensatory damagesi

Punitive damages;

. Enhanced attorney’s fees and costs as permitted by law;
5

mp'=dp:t:ow

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 13 of 18 Page|D: 13

R€.'m~,ee Der.‘ 4 2018 12 UQDm
ESX-L-OOB¢lGQ-'la 121031'2018 2200:00 AM Pg 6 Of 10 T|'Ell‘lS IDZ LCV20132084350

I. Civil penalties as prescribed by law;

J. Interesti

K. Costs of suit; and

L. Such other relief as the Court may deem proper.

 

1. The Plaintiff repeats and re~e.lleges all the allegations of the previous
paragraphs as if set forth at length herein.

2. On or about July 2016, Plaintiff requested and/or was entitled to medical leave
due bo her condition

3. Plaintiff had worked for Defendants over 18 years at the time of her requested
leave, and had worked for more than 1250 hours in the 12 months preceding
her request for leave.

4. In spite of this, Plaintifl’e request for leave was initially denied, end she was
forced to contest it before she could exercise her right to take time off.

B. On or about December 6, 2016, Defendants terminated Plaintiff from her
position

6. Plainti£t` alleges end asserts that her leave was protected pursuant to the
Family and Medical Leave Act of 1993 (“Fl\¢[LA”), 29 U.S.C.A §§ 2601 et. seq.
and the Defendants’ retaliatory termination of her position because she availed
herself of her protected medical leave was unlawful in violation of 29 U.S.C.A.

§2615.

WHEREFORE, Plaintiff ACHEBE demands judgment against Defendants
NEWAR.K BETH ISRAEL MEDICAL CENTER, PATRICIA G. MASON, BSN,RN,
ABC CORPORATIONS “1~5” (fictitious defendants whose identities are unknown to

6

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 14 of 18 Page|D: 14

hecewc~. Dec 4 2518 12 lt DS
ESX~L-OO$¢¥§Q"{E 12/03/2013 2100100 AM Pg 7 Of 10 T|'BRS ID; LCV20132084850

Plaintiff at this time), and JOHN DOES “1*5" (fictitious defendnats whose identities
are unknown to Plainti£` st this time) for!

.;

A. Statutory damages in the amount of lost wages, benefits, and other
compensation, plus interest thereon st the statuory rate:

. Equitable relief, including but not limited to emotional distress damages;

. Back Pay;

. Front Pay$

Loss of beneEts;

Compensatory damages;

Pum'tive damages;

. Enhs.nced attorneys fees and costs as permitted by law;

Civil penalties as prescribed by laiv;

Intsrest;

K. Costs of suit; and

L. Such other relief as the Court may deem proper.

aerospace

 

1. The Plaintiff repeats and re“a.lleges all the allegations of the previous
paragraphs as if set forth at length herein.

2. On or about December 2015, Defendants demanded that Plaintiff and other
nurses clock out before their work is completed and continue working without
pay, so as to avoid paying Plaintiffs and other employees overtime.

3. Plaintiff objected to Defendants' employment practices and asserted that they
are a violation of state and federal labor laws.

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 15 of 18 Page|D: 15

answer Dec 4 2018 12 blum
ESX-L~ODM§Q~‘¥B 12103,'2018 2100:00 AM Pg 8 0.‘ 10 Tl’ans IDI LCV20182084860

4. Defendants first retaliated against Defendant in violation of the Fair Labor
Standards Act, 29 U.S.C. §§ 201 et seq. by writing her up for not clocking out
until she finished work on various dates in December 2015.

5. On or about December 6, 2016, Defendants terminated Plaintiff from her
position.

6. Plaintiff alleges and asserts that her objection to Defedants‘ violations of the
Fair Lahor Standards Act was a substantial motivating factor in her
termination in violation of 29 U.S.C. §§ 201 et seq.

W'HEREFORE, PlaintiEACHEBE demands judgment against Defendants NEWARK
BETH ISRAEL MEDICAL CENTER, PATRICIA G. N.[ASON, BSN,RN, ABC
CORPORATIONS “1~5" (Ectitious defendants whose identities are unknown to
Plaintih' at this time), and JOHN`DOES “1~5” (fictitious defendnats whose identities
are unknown to Plaintiff at this time) for¢

A. Compensatory damages;

B. liquidated damages;

. Punitive damages;

. Equitable relief, including but not limited to emotional distress damages;
. Enhanced attorney's fees and costs as permitted by law;

Civil penalties as prescribed by law;

Interest;

. Costs of suit; and

r-\;ngi{=itnc:o

Such other relief as the Court may deem proper.

IV N VILATI THE ER E

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 16 of 18 Page|D: 16

Received Dec d 2018 12:10om

ESX~L-008459-'l8 12/03/2018 ZZOO:OO AM Pg 9 Of 10 TranS lD: LCV20182084860

1. The Plaintiff repeats and re'alleges all the allegations of the previous
paragraphs as if set forth at length herein.

2. On or about December 2015, 'Defendants demanded that Plaintiff and other
nurses clock out before their work is completed and continue working without
pay, so as to avoid paying Plainti£€s and other employees overtime

3. Plaintiff objected to Defendants' employment practices and asserted that they
are a violation of state and federal labor laws.

4. Defendants first retaliated against Defendant in violation of the New Jersey
Wage and Hour Law, N.J.S.A. §34111-56:~).4 by writing her up for not clocking
out until she finished work on various dates in December 2015.

5. On or about December 6, 2016, Defendants terminated Plaintiff from her
position.

5. Plaintiff alleges and asserts that her objection to Defedants' violations of the
New Jersey labor laws was a substantial motivating factor in her termination
in violation of the New Jersey Wage and Hour Law, N.J.S.A. §34=11~56:14.

WHEREFORE, PlaintiffACHEBE demands judgment against Defendants NEWARK
BETH ISRAEL MEDICAL CENTER, PATRICIA G. MASON, BSN,RN, ABC
CORPORATIONS “1-5” {fictitious defendants whose identities are unknown to
Plaintiff at this time), and JOHN DOES “1-5" (Ectitious defendants whose identities
are unknown to Plaintiff at this time) for!

A. Compensatory damages;

B. Liquidated damages;

C. Punitive damages;

D. Equitsble relief, including but not limited to emotional distress damages;
E. Enhanced attorney’s fees and costs as permitted by law;

F. Civil penalties as prescribed by law;

G. Interest;

H. Costs of suit; and

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 17 of 18 Page|D: 17

Rsce ved De. d 2015 lZ!lODm
ESX-L-ODE¢lSQ-‘la 12/03{2()18 2 ODZOO AM Pg 10 Of 10 TI'EHS lDf LCV20182084830

I. Such other relief as the Court may deem proper.
MBM\_TQ
The Plaintiff demands a trial by jury on all issues.

ONO

Pursuant to Rule 4=25~4, Silvia G, Gergcs, Esq. is hereby designated as trial counsel in

this within matter.

LAWRENCE & GERGES
Attomeys for Plaintiff

 

Datedl December 2, 2018
C ATI : -
Silvia G. Gerges, Esq., of full age, certifies in accordance with R. 415-1 and R. 4=4'4 (b),
al follower

The matter in controversy is not the subject of any other action pending in any court or
in any proceeding against the Defendants. Based on present knowledge there exists no
additional party who should be joined in the within action.

I certify that the foregoing statements made by me are true. I am aware that if any of
the foregoing statements made by me are willfully fslse, I am subject to punishment

 

DATED= December 2, 2018

10

Case 2:18-cV-17398-KSH-CLW Document 1 Filed 12/19/18 Page 18 of 18 Page|D: 18

Rece ted Dec 4 2013 12 10nm
ESX-L~008459-18 12/03!2018 2:00;00 AM Pg 1 Of 1 Tran$ lDZ LCV20182084860

Civi| Case |nformation Statement

 

.=-éo§e_' ~' ' aceies§§=§ le\gaMiK;SZ-i~g§§n

......zh..' ,1.__;-'»£\+1¢'.¢ .'e.."t» .......
Caso caption: A¢HEBE JOY VS NEWARK BETH lSRAEL can Typo: EMPLO¥MENT (DTHER THAN CEPA OR LAD)
M ED|CAL GT Uocument rypa: N.t oCouns ease |nlllotlon summation
case |nltlatlon Date: 1203!2016 Jury Uomand: ¥ES » 6 JURORS
Atton\oy Namo: SlLVlA G GERBES Hun'icano Ban¢ly reloted’t NO
Flrm Name: l.AWRENCE a GERGES LLC lo this o motelslonol malpractice oose? ND
Addxasa: 1_40 MOUNTA|N AVE Sl'E 204 Reloted canon pendlng: NO
SFRINGFIELD NJ 07081 lt y¢s, llnl docket nt.tml:ots:
Fhono: no you anticipate adding any parties (ariolng out ot some
Nomo of Porty: PLNNT|FF :thoho, Joy nonunion or ooourrenoa)? N0
blame of Defendant's primary |muram:o company
(if known)c Unknown

  

" '. ' ‘-'»" ‘ ‘:omitor-”'- ~- o”‘oi:n; ", .. o ‘~ v
mwomwe:eeeetili“:emwewee

no parties have a ourrent, past, or recurrent relauonship? YES

lf yas, is that rolatlonshlp: EmployorlEmployee

Does the statute governlngthls case provide for payment of fees by the losing party? YES

Use this space to alert the counto any speclol case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability sccommodatlone? ND
|f yes, please identify the requested aocommodatlon:

Wl|l an lnterpreter be needed? NO

    
 

tf yes, for what language
"TRTE‘. . n N$i'°‘ "" '=m,."“." “"5“"".""""'_’*"*""“!.’.`~’*"" z ‘-\M-I\'-w¢m'c=:i¢-\"e."'- `m '.i.e"”f "““
iowa ' »~‘-w~‘“ =.S§~' “~ t.~`f’»‘-“.".“'-t‘“~._m;m~"””§,&_;~w z~~ o .- ~ - geit.~i‘§.,n,=“"»"
t'.'$r..!.'§i:}:¥t‘.‘w¢' Mlaou£i§mméd:.mwm`&¢w~mm- ~w.£;§?£!.!;:?“ - ,.,--“.'..ad’:.'.t::rt‘.

l certify that confidential personal ldentmere have been redacted from documents now submitted to the
courl, and will be redacted from all documents submitted |n the future ln accordance with Rulo 1:38-7(b)

121 01 L=Lelmeeoeme§

Datod Slgnad

